

Exhibit 10.3


STEEL EXCEL INC.


2004 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
(Stock Award Documentation for RSUs)


        The Board of Directors of Steel Excel Inc. (the “Company”) has approved
a grant to you (the “Participant” named below) of 2,500 Restricted Stock Units
(“RSUs”) pursuant to the Company’s 2004 Equity Incentive Plan (the “Plan “), as
described below. Capitalized terms not defined herein shall have the meaning
ascribed to them in the Plan.


Participant:
 
 



Number of RSUs:
 
 



Fair Market Value/RSU:
 
 $ per RSU as of Date of Grant



Date of Grant:
 
 



First Vesting Date:


 
The earlier of the first anniversary of the Date of Grant or the date
Participant ceases to be a member of the Board for any reason, including as a
result of the Participant’s death or Disability.





Expiration Date:


 
The date on which settlement of all RSUs granted hereunder occurs.





Vesting Schedule:


 
The RSUs will vest as follows:



(a)
None of the RSUs shall vest prior to the First Vesting Date; and



(b)
100% of the RSUs shall vest on the First Vesting Date, subject to your having
been in continuous status as a Service Provider from the Date of Grant to the
First Vesting Date.






--------------------------------------------------------------------------------



1.Settlement. Settlement of vested RSUs shall occur on vesting. Settlement of
vested RSUs shall be in Shares. The Participant shall pay to the Company the
aggregate par value of the Shares issued prior to their issuance (par value
being $0.001 per Share).    Participant hereby agrees that the Company may
satisfy Participant's obligation to pay to the Company each Share's par value by
making appropriate payroll deductions from funds due the Participant.


2.No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.


3.No Transfer. The RSUs and any interest therein: (i) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and
(ii) shall, if the Participant's continuous employment with the Company or any
of its affiliates shall terminate for any reason (except as otherwise provided
in the Plan or herein), be forfeited to the Company forthwith, and all the
rights of the Participant to such RSUs shall immediately terminate.


4.Termination of Status as a Service Provider. If Participant's status as a
Service Provider terminates, then the Administrator shall settle, in Shares, the
value of any vested RSUs (based on the then Fair Market Value of Shares deemed
allocated to such vested RSUs on the date of such termination of status as a
Service Provider) as soon as practicable thereafter. In case of any dispute as
to whether Participant's status as a Service Provider has terminated, the
Administrator shall have sole discretion to determine whether Participant's
status as a Service Provider has terminated and the effective date of such
termination (the “ Termination Date “).


5.Acknowledgement. By their signatures below, the Company and the Participant
agree that the RSUs are granted under and governed by this Restricted Stock Unit
Agreement and by the provisions of the Plan (incorporated herein by reference).
The Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that the Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan.


6.Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith and that Participant should consult a tax
adviser prior to such settlement or disposition. In particular, Participant must
make arrangements, satisfactory to the Company, for satisfaction of any
applicable foreign, federal, state or local income tax withholding requirements
or social security requirements related to the grant of the RSUs or
Participant's receipt of Shares in settlement thereof, including, in either
case, any dividend paid in respect thereof. In the event settlement of the RSUs
is made in Shares, such arrangements may include, with the consent of the
Administrator, an election by Participant (a “Withholding Election”) to pay the
minimum statutory withholding tax obligation by the withholding of Shares from
the total number of Shares deliverable to the Participant in accordance with
rules and procedures established by the Administrator. The Withholding Election
must be made prior to the date on which the amount to be withheld is determined.
All Withholding Elections are subject to the approval of the



--------------------------------------------------------------------------------



Administrator and must be made in compliance with rules and procedures
established by the Administrator. The Administrator may require, in its
discretion, that some portion of vested Shares be retained by (or returned to)
the Company to satisfy such withholding requirements. In the absence of such
arrangements Participant hereby authorizes the Administrator to withhold the
required minimum amount from Participant's other sources of compensation from
the Company or any Affiliate.


7.Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company's Common Stock may be listed or quoted at the time of such issuance or
transfer.


8.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Participant and
Participant's heirs, executors, administrators, legal representatives,
successors and assigns.


9.Governing Law; Severability. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California as such laws are
applied to agreements between California residents entered into and to be
performed entirely within California, excluding that body of laws pertaining to
conflict of laws. If any provision of this Agreement is determined by a court of
law to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.


10.Notices. Any notice required to be given or delivered to the Company shall be
in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated above or to such other address as Participant may designate in writing
from time to time to the Company. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), or (iii) one (1) business day after transmission by rapifax or
telecopier.


11.Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.


12.Headings. The captions and headings of this Agreement are included for ease
of reference only and are to be disregarded in interpreting or construing this
Agreement.





--------------------------------------------------------------------------------



13.Entire Agreement. The Plan and this Stock Award Documentation for these RSUs
constitute the entire agreement and understanding of the parties with respect to
the subject matter herein and supersede all prior understandings and agreements,
whether oral or written, between the parties hereto with respect to the specific
subject matter hereof.


        Please sign your name in the space provided below on this Restricted
Stock Unit Agreement and return an executed copy to: Steel Excel Inc. Legal
Department (attention Leonard J. McGill) at 590 Madison Avenue, 32nd Floor, New
York, New York 10022.


STEEL EXCEL INC.
 
By:
 
 
Name:
 
 
Title:
 





 
PARTICIPANT




